Citation Nr: 1637485	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a pituitary gland adenoma.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1973 and from July 1973 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2010, the Veteran testified at a hearing at the VA Central Office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was last before the Board in November 2010, at which time it was remanded for further evidentiary development.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the residuals of the Veteran's pituitary gland adenoma are related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a pituitary gland adenoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was told by his treating doctor that he began developing his pituitary gland adenoma prior to his retirement from active duty service.  See September 2007 VA Form 21-4138.  In his July 2008 Notice of Disagreement, the Veteran stated that at least two years preceding his retirement, he began to suffer from headaches, mood disturbances, severe weight fluctuations, sexual dysfunction and other health problems.  Being so close to retirement, the Veteran stated he was afraid that if he reported his health issues to a military doctor that he would be kicked out of the Air Force.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's available service treatment records shows no in-service complaints, treatment, or diagnosis of a pituitary gland adenoma.  

Post-service VA and private treatment records reflect that in May 1996, the Veteran underwent surgery to remove a pituitary neoplasm.  An August 2004 VA treatment record notes the Veteran has a history of non-secreting pituitary adenoma status post trans-sphenoidal resection.  He was on multiple hormone replacement medications for panhypopituitarism.   

A September 2007 letter from the Veteran's private doctor, E.P., stated that the Veteran first presented to his office on April 27, 1994 complaining of multiple symptoms suggestive of a pituitary disorder.  On his initial encounter, the Veteran complained of increasing sexual dysfunction which started in the late 1980s for which he received a testosterone injection to improve decreasing levels of testosterone production.  The doctor stated that a workup during the Veteran's office visits in 1994 found the Veteran had multiple endocrine abnormalities, including significant decreased production of thyroid hormones, cortisol, growth hormone, luteinizing hormone and testosterone.  The Veteran was referred to an endocrine specialist who recommended further studies, including an MRI of the pituitary to rule out a neoplasm.  The private doctor stated that a review of medical records brought to his office by the Veteran noted that the Veteran underwent further studies which found a pituitary tumor.  The Veteran had a surgical resection of the pituitary tumor in 1996.  Since that time, the Veteran has received multiple hormone replacement therapies and received appropriate follow-up care.  The private doctor stated it was his professional opinion that the Veteran apparently suffered from pituitary disorders since the late 1980s, as suggested by his history and symptoms.

In November 2010, the Board reopened and remanded the Veteran's service connection claim in order to obtain a VA examiner's opinion on the etiology of the pituitary gland adenoma.  The Board also requested evidentiary development to determine whether the Veteran was exposed to radiation based on his Board hearing testimony that he worked near radar equipment while stationed in Honduras in approximately 1983.  Here, though, since this claim is being granted on a direct basis under 38 C.F.R. § 3.303, no further discussion is required regarding the exposure to ionizing radiation theory of entitlement.

In November 2012, a VA examiner concluded it was at least as likely as not (50 percent or greater probability) that the Veteran's pituitary adenoma was incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion and following a review of the Veteran's VA claims file, the examiner noted that there were no visits while the Veteran was on active duty that suggests the Veteran had any symptomatology from his tumor in service.  The examiner noted that he extensively reviewed all literature regarding pituitary adenomas and discussed the case with neurologists.  The examiner stated that the cause of the Veteran's pituitary adenoma was unknown, could be due to a genetic condition, and was very slow growing.  Further, the examiner stated that all the reviewed literature was uniform in the opinion that functioning pituitary tumors such as the Veteran's present in the third decade of life, and the Veteran was 40 years old upon separation from service.  Based on the above, the VA examiner concluded it was as likely as not that the Veteran's pituitary adenoma started while he was in service but was not due to any activities or environmental exposure while in service.

In April 2013, the November 2012 VA examiner clarified the Veteran's diagnosis as panhypopituitarism due to removal of the pituitary gland with residuals that included hypothyroid, hypoadrenalism and hypogonadism.  The examiner stated that the claimed conditions were at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  In the VA endocrine diseases examination report, the examiner stated that the "Veteran did have symptoms of decreased libido, erectile dysfunction (ED), cold intolerance, loss of muscle mass, body hair in 1990 confirming his pituitary hypofunctioning due to the Chromophobe adenoma.  This indicates his adenoma was most surely present while in service."

In September 2014, a second VA examiner concluded it was less likely than not (less than 50 percent probability) that the Veteran's pituitary gland adenoma had its onset during active military service or was related to an in-service disease or injury.  In support of this conclusion, the VA examiner stated there was no objective evidence to indicate symptom onset during service, particularly with relationship to erectile dysfunction, low testosterone levels and frequent headaches.  The examiner also noted the Veteran's reports to a doctor that his symptoms started in about 1992, well after discharge.  Further, the VA examiner noted the silence of the available service treatment records regarding any other suggestive symptomatology.  The VA examiner also noted lay statements from the Veteran's sister in the record stating the Veteran in 1990 appeared ill and appeared to have lost weight.  However, the VA examiner stated the symptoms were vague and could have resulted from a variety of acute or chronic diseases.

In October 2014, a third VA examiner also concluded it was less likely than not that the Veteran's pituitary tumor and subsequent residuals were incurred in or caused by active service.  In support of this conclusion, the VA examiner stated there was no objective evidence within the service treatment records that the Veteran made any complaints while in service of the symptoms he later reported in subsequent statements.  Further, the VA examiner noted he was unable to locate records of medical care sought by the Veteran between 1990 and 1994, including any documentation of low testosterone and testosterone injections.  Absent that evidence, the VA examiner stated that only the Veteran's statement and the subjective history he provided to medical providers - as well as statements from the Veteran's sister and his wife - corroborate his claim and support a timeline for service connection for the condition.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  A private medical opinion dated the onset of pituitary problems to service and included references to that physician's own treatment and a history reported by the Veteran.  The medical evidence and opinions from the VA examiners provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran. 

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's pituitary gland adenoma had its onset during active duty service.  Consequently, service connection is warranted. 38 U.S.C.A. § 5107 (b).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of a pituitary gland adenoma is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


